
QuickLinks -- Click here to rapidly navigate through this document




AMENDMENT TO THE COASTCAST CORPORATION

SELECTED EMPLOYEES PENSION PLAN


        This Amendment to The Coastcast Corporation Selected Employees Pension
Plan (the "Plan"), made pursuant to the right to amend reserved in Section 10.1
of the Plan, amends and modifies the Plan as follows:

        1.    Effective June 12, 2000, Sections 5.1(i) and (j) of the Plan are
hereby amended and new subsections (k), (l) and (m) are hereby added at the end
thereof to read as follows:

        "(i)  solely with respect to Participants employed in an Eligible
Classification on or after May 12, 1998 but before May 12, 1999, $10.60 for
Severances occurring on or after May 12, 1998 but before May 12, 1999;

        "(j)  solely with respect to Participants employed in an Eligible
Classification on or after May 12, 1999 but before June 12, 2000, $10.85 for
Severances occurring on or after May 12, 1998 but before May 12, 1999;

        "(k) solely with respect to Participants employed in an Eligible
Classification on or after June 12, 2000 but before June 12, 2001, $11.00 for
Severances occurring on or after June 12, 2000 but before June 12, 2001;

        "(l)  solely with respect to Participants employed in an Eligible
Classification on or after June 12, 2001 but before June 12, 2002, $11.20 for
Severances occurring on or after June 12, 2001 but before June 12, 2002; and

        "(m) solely with respect to Participants employed in an Eligible
Classification on or after June 12, 2002, $11.40 for Severances occurring on or
after June 12, 2002."

        2.    Effective as of October 1, 2000, the heading of Section V of
Schedule A of the Plan shall be revised to read as follows:

"V.    DETERMINATION OF SINGLE SUM PRESENT VALUE AND AMOUNT OF OPTIONAL BENEFITS
FOR PLAN YEARS BEGINNING AFTER 1984 AND BEFORE 2000.

        3.    Effective as of October 1, 2000, the following Section VI shall be
added to Schedule A of the Plan:

"VI.    DETERMINATION OF SINGLE SUM PRESENT VALUE AND AMOUNT OF OPTIONAL
BENEFITS FOR PLAN YEARS BEGINNING AFTER 1999.

For purposes of determining the amount of a distribution from the Plan and from
annuity contracts purchased to provide Plan benefits other than distributions in
the form of a joint and survivor annuity, a spouse's survivor benefit, or any
other non-decreasing annuity payable for a period not less than the life of the
Participant or, in the case of a qualified pre-retirement survivor, the life of
the Participant's spouse; or that decreases during the life of the Participant
merely because of the death of the surviving annuitant (but only if the
reduction is to a level not below 50% of the annual benefit payable before the
death of the surviving annuitant) or merely because of the cessation or
reduction of Social Security supplements or qualified disability payments,
actuarial equivalence will be determined on the basis of the applicable
mortality table and applicable interest rate under Code Section 417(e), as
specified below, if it produces a benefit greater than that determined under
Sections III and V of this Schedule A; provided, however, that this Section VI
shall not apply to the extent it would cause the Plan to fail to satisfy other
Code requirements, including Code Section 415.

The applicable interest rate under Code Section 417 is the rate of interest on
the 30-year Treasury securities as specified by the Commissioner for the month
of July immediately preceding the

1

--------------------------------------------------------------------------------




commencement of the Plan Year for which such interest rate applies. A subsequent
Plan amendment that changes the date for determining the applicable interest
rate (including an indirect change as a result of a change in the Plan Year),
shall not be given effect with respect to any distribution during the period
commending one year after the later of the amendment's effective date or
adoption date, if, during such period and as a result of such amendment, the
Participant's distribution would be reduced.

The applicable mortality table under Code Section 417 is set forth in Revenue
Ruling 95-6, 1995-1 C.B. 80.

        4.    Except as amended above the Plan shall continue in full force and
effect without any changes.

        IN WITNESS WHEREOF, the Company by its duly authorized officer, has
caused this Amendment to be executed this 23rd day of October, 2001.

    COASTCAST CORPORATION
 
 
By:
 
/s/  HANS H. BUEHLER      

--------------------------------------------------------------------------------

Hans H. Buehler
President

2

--------------------------------------------------------------------------------



QuickLinks


AMENDMENT TO THE COASTCAST CORPORATION SELECTED EMPLOYEES PENSION PLAN
